OPINION
By THE COURT.
This is an original action in habeas corpus wherein the petitioner *260alleges that he is unlawfully confined by the respondents in the Ohio State Penitentiary.
The case came on to be heard upon the petition, the return of the respondents, the evidence, the brief and argument of the petitioner and counsel for the respondents. After considering all of the same, we are of the opinion that the petitioner has failed to sustain the allegations set forth in his cause of action. The record reveals that the prisoner was indicted and sentenced in accordance with the statutes of this state, and that he was not denied due process of law. He is therefore in the lawful custody of the respondents, and the application for a writ will be denied.
PETREE, PJ, BRYANT and MILLER, JJ, concur.